Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
2.	The information disclosure statement (IDS) was submitted on 05/19/2021. The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Summary
3.    	This office action for US Patent application 16/848,491 is responsive to the after-final amendments filed on 07/06/2021 under AFCP2.0 in response to the Final Rejection of 04/15/2021. Claim 2 has been cancelled. Claims 1, 3, 4, and 9 have been amended, where claims 1 and 9 are independent claims. Currently, claims 1 and 3-9 are pending and are presented for examination.

Response to Arguments
4.    	Applicant’s remarks filed on 07/06/2021 with respect to the amendments and arguments have been fully considered and are persuasive. Also reference the Examiner initiated interview (see attached PTO-413B) regarding the Examiner’s amendments as discussed below. There are no issue(s) remaining.


Allowable Subject Matter
5. 	Claims 1 and 3-9 are allowed.

Examiner’s Amendment
6.    An Examiner’s amendment to the record appearing below pertains to claims 1 and 9.  In the amended limitation “a first pattern in which the object is present next to the mobile body on both sides thereof”, the Examiner found this could be read as one object being in two places at the same time. Although it is understood what is meant by the foregoing limitation, it was recommended that the language be clarified to more explicitly show that one object may be on one side of the vehicle while another object may be on the other side of the vehicle. Applicant’s representative forwarded authorized amendments to address the foregoing to be incorporated as an Examiner’s amendment. See below for details.
Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this Examiner’s amendment was provided in a correspondence dated July 27, 2021 resulting from an Examiner initiated interview on July 23, 2021 (see attached interview summary PTO-413B) with the attorney Joel M. Gotkin (Reg. No. 60,542).

The application has been amended as follows:
1.	  An image processing device used on a mobile body, the device comprising:
at least one processor or integrated circuit configured to function as:

	a generator configured to generate a composite image by projecting onto a virtual projection surface a plurality of shot images acquired by a plurality of cameras taking images of surroundings of the mobile body,
wherein 
the generator is further configured to out of a plurality of projection surfaces corresponding to respective ones of the plurality of combination patterns, the plurality of projection surfaces prepared before the composite image is generated, select the projection surface used in generating the composite image in accordance with the combination pattern determined by the determiner, and
the plurality of combination patterns include
	a first pattern in which the object is a plurality of objects, the plurality of objects being present next to the mobile body on both sides thereof,
	a second pattern in which the object is present next to the mobile body on one side thereof,
	a third pattern in which the object is present next to the mobile body on another side thereof, and
	a fourth pattern in which no object is present next to the mobile body on both sides thereof.
	2.	(Canceled)

	3.-8. 	(Previously Presented) 


a determination step of determining one out of a plurality of combination patterns among which to classify different circumstances as to presence or absence of an object in a plurality of predetermined regions around the mobile body; and
a generation step of generating a composite image by projecting onto a virtual projection surface a plurality of shot images acquired by a plurality of cameras taking images of surroundings of the mobile body,
wherein
in the generation step, out of a plurality of projection surfaces corresponding to respective ones of the plurality of combination patterns, the plurality of projection surfaces prepared before the composite image is generated, the projection surface used in generating the composite image is selected in accordance with the combination pattern determined in the determination step, and
the plurality of combination patterns include
	a first pattern in which the object is a plurality of objects, the plurality of objects being present next to the mobile body on both sides thereof,
	a second pattern in which the object is present next to the mobile body on one side thereof,
	a third pattern in which the object is present next to the mobile body on another side thereof, and
	a fourth pattern in which no object is present next to the mobile body on both sides thereof.
	

REASONS FOR ALLOWANCE
7.	The following is an Examiner’s statement of reasons for allowance:

The instant invention pertains to an image processing device and method for selecting a projection surface out of a plurality of projection surfaces used to generate a composite image from a plurality of shot images around a mobile body (i.e., a vehicle) in accordance with a plurality of previously prepared combination patterns which includes up to four patterns, each of which describes a particular arrangement of an object or a plurality of objects around the mobile body.
The closest prior art found was Kiyo et al. (US 2014/0055487 A1), in view of Watanabe et al. (US 2019/0026557 A1), hereinafter referred to as Kiyo and Watanabe, respectively, as noted in the last office action dated 04/15/2021.  In response, Applicant moved the contents of dependent claim 2 into independent claims 1 and 9 to more specifically recite the number of possible combination patterns being claimed, i.e. “and the plurality of combination patterns include a first pattern in which the object is present next to the mobile body on both sides thereof, a second pattern in which the object is present next to the mobile body on one side thereof, a third pattern in which the object is present next to the mobile body on another side thereof, and -2-Application No. 16/848,491 a fourth pattern in which no object is present next to the mobile body on both sides thereof” as recited for example in claim 1 and as similarly recited in claim 9.
After reconsidering the above prior art, the Examiner finds they do not explicitly disclose the foregoing claimed features.  Although Kiyo shows potential locations of an object around a vehicle (e.g. Fig. 15), they do not explicitly represent the four possible combination patterns as claimed. Moreover, Kiyo does not address the fourth pattern wherein no object is present next to 
As such, the combined teachings of the above prior art do not reasonably disclose the collective features of claims 1 and 9 as they pertain to the claimed image processing device and method.  Specifically, they do not address the four claimed combination patterns that describe a particular arrangement of an object or a plurality of objects around the mobile body i.e., “An image processing device used on a mobile body, the device comprising: at least one processor or integrated circuit configured to function as: a determiner configured to determine one out of a plurality of combination patterns among which to classify different circumstances as to presence or absence of an object in a plurality of predetermined regions around the mobile body; and a generator configured to generate a composite image by projecting onto a virtual projection surface a plurality of shot images acquired by a plurality of cameras taking images of surroundings of the mobile body, wherein the generator is further configured to out of a plurality of projection surfaces corresponding to respective ones of the plurality of combination patterns, the plurality of projection surfaces prepared before the composite image is generated, select the projection surface used in generating the composite image in accordance with the combination pattern determined by the determiner, and the plurality of combination patterns include a first pattern in which the object is a plurality of objects, the plurality of objects being present next to the mobile body on both sides thereof, a second pattern in which the object is present next to the mobile body on one side thereof, a third pattern in which the object is present next to the mobile body on another side thereof, and a fourth pattern in which no object is present next to the mobile body on both sides thereof” as recited for example in independent claim 1.
Moreover, further searches have not resulted in finding any other relevant art that explicitly discloses these features and precedes the effective filing date of the instant application (i.e., 07/04/2019).
The closest prior art identified was found during review of the documents filed in the IDS dated   05/19/2021. Specifically, patent document JP2014-183498A. Although it teaches determining a person presence/absence in the vicinity of a working machine from which a projection surface can be adjusted accordingly based on the height of the detected person (e.g. claim 1), it does not explicitly recite a plurality of already prepared projection surfaces from which one can be selected in accordance with one of the four combination patterns that describes the presence/absence of an object or a plurality of objects around the mobile body/vehicle.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Accordingly, for the foregoing reasons presented above, Claims 1 and 3-9 are allowed.  




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD A. HANSELL Jr. whose telephone number is (571)270-0615.  The examiner can normally be reached on Mon - Fri 9 am- 6 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jamie Atala can be reached on 571-272-7384.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RICHARD A HANSELL  JR./Primary Examiner, Art Unit 2486